Title: From Thomas Jefferson to James Lyle, 5 February 1790
From: Jefferson, Thomas
To: Lyle, James



Sir
Monticello Feb. 5. 1790.

In the account of Kippen & co. against my father’s estate which you rendered to Mr. Nicholas there is a sum of £200., charged as paid to Dr. Walker Aug. 16. 1769. for which Dr. Walker has given no credit in his account against the estate, nor does he remember. It becomes necessary therefore for this to be established by producing the voucher. I must pray you to do this and to send me by post, a copy of the voucher. To prevent any presumptions that this might be the same £200. which Dr. Walker credits as received from Mr. Mc.Caul March 1761. or the £220. which he credits as received from him Dec. 1. 1764. you will much oblige me by sending me copies of these two vouchers also. I must beg dispatch in this, as I must leave it settled before I set out from home which will be the last of this month when I shall see. you at Manchester to arrange my particular account. I am Sir Your most obedt. humble servt,

Th: Jefferson

